                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA


Randolph C.,                                           Civil No. 19-cv-1848 (SRN/TNL)

                    Petitioner,

v.                                                            ORDER

William P. Barr, Attorney General of the
United States,

                    Respondent.



      Based upon the Report and Recommendation by United States Magistrate Judge

Tony N. Leung dated October 3, 2019 [Doc. No. 9], along with all the files and records,

and no objections to said Recommendation having been filed,

      IT IS HEREBY ORDERED that the Petition for a Writ of Habeas Corpus Under

28 U.S.C. § 2241, [Doc. No. 1], is DISMISSED WITHOUT PREJUDICE FOR

LACK OF JURISDICTION.

      LET JUDGMENT BE ENTERED ACCORDINGLY.


Date: October 25, 2019                         s/Susan Richard Nelson
                                               SUSAN RICHARD NELSON
                                               United States District Judge
